Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147493 & (46)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  STACY ANN YOST,                                                                                        David F. Viviano,
           Plaintiff-Appellant/                                                                                      Justices
           Cross-Appellee,
  v                                                                SC: 147493
                                                                   COA: 306774
                                                                   Macomb CC: 2009-004802-NI
  HOWARD RUDOLF FALKER,
          Defendant-Appellee/
          Cross-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the June 18, 2013
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2013
         h1113
                                                                              Clerk